Citation Nr: 1444796	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-07 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable rating for the residuals of a right hand injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to March 1992, with other periods of Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. In that decision, the RO continued the prior noncompensable rating for the residuals of a right hand injury. 

In June 2014, the Veteran testified before the undersigned at a Board hearing.  A copy of the transcript is in the file and has been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required. 


REMAND

A remand is warranted so that the etiology of the Veteran's paresthesias (also described as radiating or shooting pain of the right upper extremity) may be fully evaluated. The Veteran has been consistent in reporting this symptom, which does not occur in his upper left extremity. Past examinations have acknowledged this symptom, but only state that there is a normal sensory examination and provide no further testing or explanation for what could be a neurological component to the residuals of a right hand disability; further explanation is needed. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and severity of any neurological impairment due to the residuals of a right hand disability. A copy of this remand and the complete file should be available to the examiner. The examination report should state the file was reviewed.

Any special diagnostic studies deemed necessary should be performed. The examiner should also describe all symptomatology due to the right hand injury residuals, to include any neurological pathology. 

In particular, the examiner should determine whether there is any complete or incomplete paralysis of any nerve related to right hand injury residuals. If so, the examiner should identify the nerve or nerves affected and whether neuritis or neuralgia is involved. Commentary should be provided on whether the paralysis is mild, moderate, severe, complete or incomplete depending on the nerve affected. 

Rationale should be provided for all conclusions reached. 

2. Adjudicate the claim on appeal. If the decision is in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative. The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal. An appropriate period of time should be allowed for response. 

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655. The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013). 

